                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
      v.                            )                 Crim. Action No. 19-0018 (ABJ)
                                    )
ROGER J. STONE, JR.,                )
                                    )
                  Defendant.        )
____________________________________)


                                             ORDER
        Pending before the Court is Defendant’s Renewed Motion of Objections to the Notice of

Related Case [Dkt. # 75]. The Court’s Local Rules define related criminal cases in terms of the

state of affairs at the time of their initiation, including when a “prosecution against [a] different

defendant[ ] arises from a common wiretap, search warrant, or activities which are a part of the

same alleged criminal event or transaction.” L.Cr.R. 57.12(a)(1)(iii) (emphasis added). The Court

has already found that this rule applied at time the indictment was returned and the related case

notice was filed. See Min. Order (Feb. 15, 2019).

       Nothing in the rule provides for the re-assignment of a related case if the conditions

underlying the related case designation change; for instance, if a case is deemed related to another

case that is pending, the rule does not provide for re-assignment by the Calendar Committee if at

some later date, the first case comes to an end.

       And, in any event, defendant has not shown that the circumstances that led to the

designation of this case as related to United States v. Netyksho, 1:18-cr-215 – i.e., defendant’s

indictment arising from a common search warrant and from activities which are a part of the same

alleged criminal event or transaction – have changed notwithstanding any conclusions reached by

the Office of Special Counsel.
       Finally, the Court notes that the matter is committed to the discretion of the judge assigned

to the matter. See L.Cr.R. 57.12(c)(1) (“If a judge who is assigned a case under this procedure

determines that the cases in question are not related, the judge may transfer the new case to the

Calendar and Case Management Committee.”) (emphasis added).

       For all of these reasons, Defendant’s Renewed Motion of Objections to the Notice of

Related Case [Dkt. # 75] is DENIED.

       SO ORDERED.




                                             AMY BERMAN JACKSON
                                             United States District Judge

DATE: May 28, 2019
